Citation Nr: 0309748	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  95-25 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the residuals of the 
aggravation of chronic ear infections, to include hearing 
loss and right ear tympanoplasty with partial ossicular 
replacement prosthesis.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

It appears that the appellant performed active duty for 
training (ACDUTRA) at times material to his claim, but his 
service remains to be verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Boston, Massachusetts.  

A hearing before the undersigned was held at the RO in March 
1996, and a hearing transcript is of record.

The Board remanded the claim in December 1999 in order to 
secure verification of the appellant's service.  

The Board has revised the RO's statement of the claim in 
light of the medical evidence and hearing testimony.


REMAND

The claim on appeal must be remanded in order to ensure 
compliance with the Remand of December 1999 and to undertake 
certain development required in this case by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002) (the VCAA).

The Board remanded the claim in December 1999 for the RO to 
secure verification of particular facts about the service 
that the appellant had with the Massachusetts Army National 
Guard from May to October 1988.  The Board instructed the RO 
to secure official confirmation of what active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
the appellant performed during those months and of the dates 
of each confirmed period of ACDUTRA and INACDUTRA.  The Board 
instructed the RO to contact the Department of the Army, 
Office of the Adjutant General, U.S. Army Reserve Components 
Personnel and Administration Center, in St. Louis, Missouri 
to request this verification.  After the claims file was 
returned to it, the RO in February 2001 contacted the 
National Personnel Records Center in St. Louis Missouri and 
requested the information 


described in the Remand from a date in 1983.  The NPRC 
replied in March 2001 that it could not locate a record on 
the basis of the information supplied by the RO and asked the 
RO to supply specific additional information.  The Board 
finds no documentation in the claims file that the RO 
followed up or took other action to secure the verification 
in question.

Verification of what type of service the appellant had during 
the months pertinent to his claim is necessary to decide the 
claim.  Disability compensation is payable only to a 
"veteran," see 38 U.S.C.A. §§ 1110, 1132 (West 2002), and 
to have that standing, an individual must have performed 
"active" military, naval, or air service.  See 38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2002).  When the 
service in question is service in a Reserve component of one 
of the Armed Forces, it is deemed "active" service only if 
certain other facts are shown:  if ACDUTRA, that the 
individual concerned was disabled (or died) from an injury or 
disease acquired during that service and if INACDUTRA, that 
the individual concerned was disabled (or died) from an 
injury during that service.  Thus, depending on what medical 
evidence to be developed shows about the etiology of any ear 
disorder currently exhibited by the appellant, the 
information sought by the Board in its Remand of December 
1999 could be necessary to determine whether he has standing 
to prosecute his claim.

Therefore, the Board is obliged to remand the claim again.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board 
notes, too, that the action taken by the RO in 2001 does not 
satisfy what is the duty of VA under the VCAA to obtain 
service medical records pertinent to a claim.  When the 
records in question are in the custody of a federal 
department or agency, VA must to continue to try to obtain 
them until it has been successful unless it is reasonably 
certain that they do not exist or that further efforts to 
obtain them would be futile.  38 U.S.C. A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

Another of the duties VA has under the VCAA is to assist a 
claimant with obtaining medical and other documentary 
evidence pertinent to a claim.  38 U.S.C.A. § 5103(A)(b),(c); 
38 C.F.R. § 3.159(c)(1)-(3).  VA is required to make 
reasonable 


efforts to obtain records pertinent to the claim and to 
notify the claimant if the records could not be secured.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  The 
implementing regulation prescribes the content of the notice 
that VA must give to a claimant if it is unable to obtain 
records pertinent to the claim.  38 C.F.R. § 3.159(e).  The 
Board finds that the RO should provide this assistance to the 
appellant so that medical records pertinent to his claim 
might be secured.

The appellant was discharged from service because of an ear 
condition and testified in his hearing before the undersigned 
that he currently has impaired hearing and other trouble with 
his ears.  The RO did not provide the appellant with a VA 
examination, however.  Rather, the RO denied his claim on the 
basis of its own opinion about the medical questions it 
presents.  VA adjudicators are not permitted to opine about 
medical questions presented by a claim; these must be 
resolved on the basis of evidence in the file from a 
competent medical source.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Such evidence is absent in this case.  Where 
medical evidence is needed to decide a claim, VA has a duty 
under the VCAA to secure a medical examination or opinion.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  On 
remand, the RO must provide the appellant with such a medical 
examination.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations, in addition to 
the action requested below, is completed.  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002), (the VCAA); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

2.  The RO should provide the appellant 
with notice concerning the kind of 
evidence that would substantiate his 
claim.  A copy of the notice should be 
sent to the 


appellant's representative, if any.  The 
notice should include a request to the 
appellant to identify or submit records 
of any medical treatment that he received 
between his separation from service in 
October 1988 and his ear surgery in 
September 1989 and from 1992 to the 
present.  The notice also must indicate 
which evidence the appellant is finally 
responsible for obtaining and which 
evidence VA will attempt to obtain on the 
his behalf and must meet the other 
requirements for such notices set forth 
in 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) (2002).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The appellant should be given an 
appropriate period of time to respond to 
this notice.

The RO should attempt to procure copies 
of all records that have not previously 
been obtained.  If, after making 
reasonable efforts, the RO is unable to 
obtain any records sought, the RO must 
notify the appellant and (a) identify the 
specific records the RO is unable to 
obtain, (b) briefly explain the efforts 
that the RO made to obtain those records, 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant then must be given 
an opportunity to respond.

3.  The RO should contact the appropriate 
State or Federal agency, to include the 
Department of the Army, Office of the 
Adjutant General, U.S. Army Reserve 
Components Personnel and Administration 
Center, St. Louis, Missouri 63132, and 
verify the following aspect of the 
appellant's service: each separate period 
of active duty, ACDUTRA and INACDUTRA 
identified by 


beginning and ending dates, from May 1988 
through October 1988.

The RO should document in the claims file 
all of its efforts to obtain this 
verification.  The RO is reminded that 
the efforts to obtain government records 
must continue until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  Should the RO 
reach either or both conclusions, it must 
so state in a notice to the appellant and 
his representative, if any.  The notice 
also should (a) identify the specific 
records the RO is unable to obtain, (b) 
briefly explain the efforts that the RO 
made to obtain those records, and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant then must be given an 
opportunity to respond

4.  After all outstanding medical 
evidence has been secured and associated 
with the claims file, the RO should 
afford the appellant a VA examination of 
his ears and hearing to show the 
relationship, if any, between his pre-
service condition, the in-service 
condition leading to his discharge in 
October 1988, the surgery he had on his 
right ear in September 1989, and any 
current residuals diagnosed.  The 
appellant must be evaluated for both 
hearing impairment and diseases of the 
ears.  An audiological evaluation that 
includes Maryland CNC Test scores must be 
performed and the results reported fully.  
All other tests and studies that the 
examiner thinks necessary also should be 
performed.

The examination report must include 
answers to the following questions, which 
answers should be stated separately for 
each ear and should address both hearing 
impairment and other disorders of the 
ear:

(i)  Does the appellant currently have 
impaired hearing and a disease or 
diseases of the ear or ears?  (If so, 
diagnoses should be stated.)
(ii)  For each diagnosed current 
disorder, is it at least as likely as 
not (50 percent or better) that it is 
etiologically related to a disorder 
manifested, or a disease or injury 
encountered, by the appellant during 
service?  (If so, the relationship 
should be described.)
(iii)  Did the appellant have a 
condition or conditions before service 
that were related to, and can be 
considered to have "preexisted," the 
ear and hearing conditions that are 
noted in his service records?
(iv)  If there was a "preexisting" 
condition (impaired hearing and/or 
disease or diseases of the ear), did it 
increase in severity during service?  If 
so, should the increase be characterized 
as an intermittent or temporary flare-up 
or a permanent worsening of the 
underlying condition?
(v)  If a "preexisting" condition or 
conditions increased in severity during 
service, should the increase be 
characterized as an intermittent or 
temporary flare-up or a permanent 
worsening of the underlying condition?
(vi)  If a "preexisting" condition 
increased in severity during service, is 
it at least as likely as not (50 percent 
or better) that the increase represented 
a permanent aggravation of the basic 
condition as opposed to merely the 
natural progress of the underlying 
disease?
(vii)  For each "preexisting" 
condition that at least as likely as not 
was permanently aggravated during 
service, what appears to be the cause or 
causes of such aggravation and 
approximately when was the appellant 
exposed to those causes?
Each answer must be supported by a complete 
statement of reasons.

The examiner must review all pertinent 
documentation in the claims file.

5.  Thereafter, the RO should 
readjudicate claim.  If the claim remains 
denied, the RO should provide the 
appellant and his representative, if any, 
with a supplemental statement of the 
case.  See 38 C.F.R. § 19.31 (2002).   
The appellant should then be given an 
adequate opportunity to respond.

Then, and after the RO has taken any other action on the 
claim that it finds appropriate, the case should be returned 
to the Board if appellate review is required.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the appellant until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


